In a matrimonial action, plaintiff appeals from an order of the Supreme Court, Kings County, dated October 7, 1960, which, inter alia, denies his motion to vacate defendants’ notice to examine him before trial, and directs him to appear for such examination. Issue was joined by service of an answer and reply in the latter part of 1959. The case was placed on the calendar for June 8, 1960. The examination of plaintiff was not sought by defendants until August 29,1960. No reason or excuse for this delay is presented in the affidavits, nor was any reason or excuse found by the Special Term. Order reversed, with $10 costs and disbursements; plaintiff’s motion to vacate the defendants’ notice to examine him before trial, granted. The Special Rule requiring the filing of a Statement of Readiness is applicable to matrimonial actions. We find in this record no basis for the exercise of discretion in favor of denying the plaintiff’s motion to vacate the defendants’ notice (Norman v. Pyramid Cranes Co., 3 A D 2d 927; Amkraut v. Roanoke Garment Co., 5 A D 2d 863). The examination before trial of the female defendant pursuant to the court’s prior order, dated July 11, 1960, shall proceed on 10 days’ written notice or at such time as may be mutually fixed by the parties. Nolan, P. J., Beldock, Ughetta, Christ and Brennan, JJ., concur.